DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/13/2022.  
Claims 4 and 12 have been canceled.
Claims 16-20 have been added.
Claims 1-3, 5-11, and 13-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 11, 16, and 19 are objected to because of the following informalities:  
As per claim 2, “includes information at least one of an action uniform…” requires correction.  This similarly applies to claim 11.
As per claim 16, the word “and” should be inserted between the two limitations.  This similarly applies to claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 5-11, and 13-20 are amended to incorporate “in response to the first user input, display the first UI of the first application on the display, the first UI comprising including at least one information collection object divided for each piece content provided by the first application, receive a second user input for collecting information related to content corresponding to an information collection object in the first UI, in response to the second user input, obtain information related to intent of a user based on the content and an action associated with the content, generate, through the second application, an information card based on the obtained information, receive a third user input to execute the second application, and in response to the third user input, display the second UI of the second application on the display, the second UI including at least one information card generated based on information related to the intent of the user”.  However, the specification does not support the above features.  
The specification recites “receive a second user input to store the task, store, in the memory, information related to the task based on at least some of the second user input” (e.g. in paragraph 8), which is not the same as “receive a second user input for collecting information related to content corresponding to an information collection object in the first UI, in response to the second user input, obtain information related to intent of a user based on the content and an action associated with the content”.  
The specification recites “processor 120 may display, as a preview, an information card (or an interface having a card form) including semantic information through the first UI (or a second UI (e.g., a personal page interface) about a second application program according to a screen change” (e.g. in paragraph 145), but this is different from “generate, through the second application, an information card based on the obtained information”.
The specification recites “receive a third user input to execute the second application program after storing the information, and display, in some region of the second UI, the stored information related to the task in response to the third user input” (e.g. in paragraph 8), but this is different from “receive a third user input to execute the second application, and in response to the third user input, display the second UI of the second application on the display, the second UI including at least one information card generated based on information related to the intent of the user”.
In general, the first, second, and third inputs have been amended to be different than how the inputs are described in the specification, particularly as a whole.  As such, the claims lack written description.  At best, the claims are misleading.  It is noted that the claim may be trying to suggest that an information card is generated through the second application without executing the second application (which is also not supported).

	Further as per claims 2-3, 5-6, 9, 11, and 13-14, the word “task” has been replaced with “intent of the user”.  This is not supported by the specification that “task” is interchangeable with “intent of the user”.  As such, the claims further lack written description.
	Further as per claims 5 and 13, the specification does not support that the “first user input” be replaced with the “second user input” in the manner as changed.  As such, the claims further lack written description.
	Further as per claims 7 and 15, the specification does not describe anything related to “before” or “after” with respect to scoring.  As such, the claims further lack written description.
Further as per claims 17 and 20, the specification is silent as to “transmit” with respect to the first application and the second application.  As such, the claims further lack written description.
Further as per 18, the specification is silent as to an “intelligent agent”.  As such, the claim further lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is amended to recite “obtain the information related to the user from the by using a learning model”.  It is unclear what this means (seems to be missing something).  As such, the claim is indefinite.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on van Os as argued by applicant for any teaching or matter specifically challenged in the argument.  It is noted, however, that Ko teaches the amended features.  For example, Ko teaches displaying the first UI of the first application on the display, the first UI comprising including at least one information collection object divided for each piece content provided by the first application (e.g. in paragraph 265, “a plurality of thumbnail images 912, 914, 916, and 918 respectively regarding a plurality of scrap images stored in the memory 170 may be output” and figures 9A-9C showing the divided thumbnail images).  See rejections below for further details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-11, 13-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 20160062599 A1).
As per independent claim 1, Ko teaches an electronic device comprising: 
a display (e.g. in paragraph 58, “display”); 
at least one processor operatively coupled to the display (e.g. in paragraph 53 and figure 1, “controller”); and 
a memory operatively coupled to the at least one processor (e.g. in paragraph 62 and figure 1, “stored in the memory 170, installed in the mobile terminal 100, and executed by the controller”), wherein the memory is configured to store a first application comprising a first user interface (UI) and a second application comprising a second UI (e.g. in paragraphs 61-62, “memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal”) and wherein the memory stores instructions, when being executed, causing the at least one processor to: 
receive a first user input to execute the first application (e.g. in paragraph 264 and 267, e.g. “the user may touch the gallery icon” to execute gallery and figures 9A-9D), 
in response to the first user input, display the first UI of the first application on the display, the first UI comprising including at least one information collection object divided for each piece content provided by the first application (e.g. in paragraph 265, “a plurality of thumbnail images 912, 914, 916, and 918 respectively regarding a plurality of scrap images stored in the memory 170 may be output” and figures 9A-9C showing the divided thumbnail images), 
receive a second user input for collecting information related to content corresponding to an information collection object in the first UI (e.g. in paragraphs 276-277, “user may touch the thumbnail image 912 among the thumbnail images…output from the separate gallery, to select the same” and figures 9B and 9C), 
in response to the second user input, obtain information related to intent of a user based on the content and an action associated with the content (e.g. in paragraphs 273-274 and 276-279, “user may touch the thumbnail image 912 among the thumbnail images… a scrap image 970 regarding the selected thumbnail image 912 may be output… an icon 960 for sharing the scrap image 970, an icon for outputting a location extracted from the scrap image 970, an icon 964 for outputting the original of the scrap image 970, and an icon 966 for making a phone call… when the user touches the icon 962 for outputting a location extracted from the scrap image 970, to select the same”, i.e. intent and action, and figures 9B and 9C), 
generate, through the second application, an information card based on the obtained information (e.g. in paragraph 279, generate “the thumbnail image 912 of the scrap image 970”), 
receive a third user input to execute the second application (e.g. in paragraphs 273-274 and 278-279, “when the user touches the icon 962 for outputting a location extracted from the scrap image 970, to select the same” to execute map, and figures 9B and 9C), and 
in response to the third user input, display the second UI of the second application on the display, the second UI including at least one information card generated based on information related to the intent of the user (e.g. in paragraphs 279, “when a location of an art museum is extracted from the scrap image 970 regarding an art museum, the thumbnail image 912 of the scrap image 970 may be output to the location of the art museum displayed on the map”, and figures 9B and 9C).

As per claim 2, the rejection of claim 1 is incorporated and Ko further teaches wherein the information related to the intent of the user includes information at least one of an action uniform resource identifier (URI), a remote data URI, local data, an image and text (e.g. in paragraphs 273-274 and 278-279, and figures 9B and 9C showing at least image and/or text).  
As per claim 3, the rejection of claim 1 is incorporated and Ko further teaches wherein the information related to the intent of the user includes content related to the results of a task performed by the first application (e.g. in paragraphs 273-274 and 278-279, and figures 9B and 9C showing content related to results of a task performed by the first application, e.g. showing gallery).  
As per claim 5, the rejection of claim 1 is incorporated and Ko further teaches display, in at least some region of the first UI, the information collection object for obtaining the intent of the user and receive the second user input based on the information collection object (e.g. in paragraphs 265 and 276-279, “user may touch the thumbnail image 912 among the thumbnail images”).
As per claim 6, the rejection of claim 5 is incorporated and Ko further teaches add the information card at a location of previously generated information cards related to the intent of the user included in the second UI of the second application (e.g. in paragraphs 275 and 279 and figures 9B and 9C showing information card(s) where cards previously displayed where shown).
As per claim 8, the rejection of claim 1 is incorporated and Ko further teaches wherein the information card includes semantic-based content personalized for the user (e.g. in e.g. in paragraphs 273-274, “keyword”, and figures 9B).  
As per claim 20, the rejection of claim 1 is incorporated and Ko further teaches transmit, from the first application to the second application, the obtained information related to the generation of the information card based on the second user input, and generate, by the second application, the information card based on the obtained information received from the first application (e.g. in paragraphs 273-274 and 278-279, e.g. at least selected scrap image from first application used by second application to display relevant information, and figures 9B and 9C).  
Claims 10-11, 13-14, and 17 are the method claims corresponding to device claims 1-2, 5-6, and 20, and are rejected under the same reason set forth.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20160062599 A1) in view of Karam et al. (US 7945861 B1).
As per claim 7, the rejection of claim 6 is incorporated, and Ko further teaches processing the information card before receiving the third user input or after receiving the third input (e.g. in paragraphs 273-274 and 278-279, “when the user touches the icon 962 for outputting a location extracted from the scrap image 970, to select the same” to execute map, and figures 9B and 9C), but does not specifically teach score the information card, identify display timing of the information card based on a result of the scoring, and provide notification of the information card based on the display timing of the information card.  
However, Karam teaches scoring information, identifying display timing of the information based on a result of the scoring, and providing notification of the information based on the display timing of the information (e.g. in column 8 lines 41-45, “In order not to get too many notifications, it is also possible for the user to set a threshold value for when [i.e. timing] a notification will occur, such as…when a particular desirability score is reached (e.g. 2 or 3)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ko to include the teachings of Karam because one of ordinary skill in the art would have recognized the benefit of limiting the amount of information displayed.
Claim 15 is the method claim corresponding to device claim 7, and is rejected under the same reason set forth.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20160062599 A1) in view of Sharifi et al. (US 20170139879 A1 as cited in IDS dated 09/07/2021).
As per claim 9, the rejection of claim 1 is incorporated, but Ko does not specifically teach obtain the information related to intent of the user from the by using a learning model trained using an artificial intelligence (Al) algorithm.  
However, as best understood by examiner, Sharifi teaches obtaining information related to intent of a user from the using a learning model trained using an Al algorithm (e.g. in paragraphs 7, 21, and 61, “generating better or more accurate suggested [information] in response to an action by the user based on content displayed on a mobile device… [information] offered or performed in response to the action may be based on a model, e.g., a machine learning model trained to predict [information] given a centered selection… algorithm trained to predict an intelligent selection”, i.e. AI algorithm, and figures 2A-3B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ko to include the teachings of Sharifi because one of ordinary skill in the art would have recognized the benefit of more accurately suggesting relevant information to the user.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20160062599 A1) in view of Gruber et al. (US 20130275164 A1).
As per claim 16, the rejection of claim 13 is incorporated, but Ko does not specifically teach predicting the intent of the user from the obtained information using a learning model trained using an Al algorithm; generating semantic information related to the intent of the user based on the prediction.
However, Gruber teaches predicting an intent of the user from obtained information using a learning model trained using an Al algorithm and generating semantic information related to the intent of the user based on the prediction (e.g. in paragraphs 21, 140, 246, and 260, “intelligent automated assistant system … learn about things … ambiguous interpretations of…text as intent… results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit… semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts"”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ko to include the teachings of Gruber because one of ordinary skill in the art would have recognized the benefit of suggesting relevant information to the user.

As per claim 18, the rejection of claim 1 is incorporated and Ko further teaches wherein the first application comprises an application which provides a user with content related to the first application through a designated first UI (e.g. in paragraph 264 and 267, e.g. “the user may touch the gallery icon” to execute gallery and figures 9A-9D), but does not specifically teach wherein the second application comprises an intelligent assistant.
However, Gruber teaches an application comprising an intelligent assistant (e.g. in paragraphs 21, 140, 246, and 260, “intelligent automated assistant system … learn about things … ambiguous interpretations of…text as intent… results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit… semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts"”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ko to include the teachings of Gruber because one of ordinary skill in the art would have recognized the benefit of suggesting relevant information to the user.

Claim 19 is the device claim corresponding to method claim 16, and is rejected under the same reason set forth.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Griggs et al. (US 20130339398 A1) teaches “data object can have a URL object type” (e.g. in paragraph 49 and figure 5).
Kim et al. (US 20150193135 A1) teaches “displaying, simultaneously with the displayed application, a card in a predefined area of the screen, the card comprising information corresponding to the application” (e.g. in paragraph 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        11/19/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176